United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS              January 20, 2006
                       FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 04-41237
                           Summary Calendar



                         GERALD ALLEN PERRY,

                                             Petitioner-Appellant,

                                  versus

                REGINALDO STANLEY; CLOVIS GILBERT;
                  LOWRY POWERS; JONATHAN PLEASANT,

                                             Respondents-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                     USDC No. 5:01-CV-166-DF-CMC
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     In this action brought under 42 U.S.C. § 1983, Gerald Perry,

Texas prisoner # 644896, appeals summary judgment in favor of the

defendants. Perry contends that the defendants violated his Eighth

Amendment rights by delaying treatment of his hand, which he broke

in a fight.

     Unsuccessful medical treatment, acts of negligence, medical

malpractice, or a prisoner’s disagreement with prison officials

regarding   medical   treatment   are   insufficient   to   establish       an

unconstitutional denial of medical care.       Norton v. Dimazana, 122


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-41237
                                   -2-

F.3d 286, 292 (5th Cir. 1997).          The uncontested summary judgment

evidence shows that Perry received extensive care for his injury.

Perry’s allegations, arguments, and summary-judgment evidence point

only to a difference of opinion as to the proper course of

treatment.   Perry has failed to show there is any genuine issue of

fact    material   to   whether   any    person   acted   with   deliberate

indifference to his health problem.         The judgment of the district

court is

       AFFIRMED.